DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 4/19/22.    
Claim(s) 1, 3-4, 6, 9-11, 13 was/were amended.    
Claim(s) 1-16 is/are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The analysis under 35 U.S.C. 112(a) (pre-AIA ), requires that the scope of protection sought be supported by the specification disclosure.  The pertinent inquiries include determining (1) whether the subject matter defined in the claims is described in the specification and (2) whether the specification disclosure as a whole is to enable one skilled in the art to make and use the claimed invention.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as based on a disclosure which is not enabling virtual good or virtual goods critical or essential to the practice of the invention, but not included in the claim(s) is not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 

The "invention" for the purpose of the first paragraph analysis is defined by the claims.  The description requirement is simply that the claimed subject matter must be described in the specification.  The function of the description requirement is to ensure that the applicant had possession of the invention on the filing date of the application.  The application need not describe the claim limitations exactly, but must be sufficiently clear for one of ordinary skill in the art to recognize that the applicant's invention encompasses the recited limitations. The description requirement is not met if the application does not expressly or inherently disclose the claimed invention.
Specification does not explicitly describe nor is sufficiently clear for one of ordinary skill in art to recognize the following steps as recited in claim(s) 1: 
	transmitting the unfulfilled non-artificial intelligence service request to a back-end server to fulfill the unfulfilled non-artificial intelligence service request, which generates a fulfilled non-artificial intelligence service request concurrent with generating the fulfilled artificial intelligence service request.
The Examiner could not locate a support for “generates a fulfilled non-artificial intelligence service request concurrent with generating the fulfilled artificial intelligence service request” in a Detail Description.  The “generates a fulfilled non-artificial intelligence service request concurrent with generating the fulfilled artificial intelligence service request.. [see Paragraph 158-160 & 169 of the present Specification as provided from the Applicant’s Representative]. It is unclear how this quoted paragraph of the present specification can be equated with the applicant’s interpretation that “generates a fulfilled non-artificial intelligence service request concurrent with generating the fulfilled artificial intelligence service request” in claim(s) 1, 6 & 11.  The only concurrent in the Detail Description discussed about concurrent bidirectional streaming communication.  It has nothing to do with generates a fulfilled non-artificial intelligence service request concurrent with generating the fulfilled artificial intelligence service request.
.
Therefore, claim(s) 2-5, 7-10 & 12-16 is/are unclear that the one ordinarily skilled in the art cannot recognize the encompassed claimed limitations.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeng, U.S. Patent/Pub. No. 2021/0366473 A1 in view of Nostrant, U.S. Patent/Pub. No. 2021/0366473 A1, and further in view of Wei, U.S. Pat. No. 7,831,564 B1.
As to claim 1, Maeng teaches a method for providing artificial intelligence services comprising: 
receiving a first unfulfilled service request from a user interaction application executing on a user device (Maeng, page 8, paragraph 130; i.e., [0130] when the first device receives a voice including the preset wake-up word and an execution command corresponding to the voice is determined to be executable directly by the first AI device 200a); 
transmitting the unfulfilled artificial intelligence service request to an artificial intelligence service module to fulfill the unfulfilled artificial intelligence service request which generates a fulfilled artificial intelligence service request application (Maeng, page 7, paragraph 103; page 8, paragraph 131; i.e., [0103] The master electronic device 100 which has received the execution command transmits the execution command to a second AI device 200b which can execute the corresponding execution command. To this end, a list of executable commands (instructions) for all the AI devices existing in the same network area may be stored in the memory of the master electronic device 100; [0131] when the current AI device can process the execution command, the corresponding AI device performs an operation corresponding to the execution command); 
transmitting from the artificial intelligence proxy the first fulfilled service request to the user interaction application (Maeng, page 7, paragraph 103-104; i.e., [0103] The master electronic device 100 which has received the execution command transmits the execution command to a second AI device 200b which can execute the corresponding execution command; [0104] The master electronic device 100 searches for the second AI device 200b which can execute the execution command received from the first AI device 200a based on the list of executable commands); and 
presenting the first fulfilled service request to the user as an audio or visual response on the user device on which the user interaction application is executing (Maeng, figure 2B; page 4, paragraph 51 & 58; i.e., [0051] the operation of the another AI device 200c may be controlled based on a voice command input to the electronic device 100 connected to the specific AI device 200a; [0058] The output unit 150 may include at least one of a display unit 151, an audio output module 152, and an optical output module 154 to generate an output related to visual information, auditory information).
But Maeng failed to teach the claim limitation wherein generating, from the first unfulfilled service request, an unfulfilled artificial intelligence service request and an unfulfilled non-artificial intelligence service request; transmitting the unfulfilled non-artificial intelligence service request to a back-end server to fulfill the unfulfilled non-artificial intelligence service request, which generates a fulfilled non-artificial intelligence service request concurrent with generating the fulfilled artificial intelligence service request; combining, with an artificial intelligence proxy, the fulfilled artificial intelligence service request and the fulfilled non-artificial intelligence service request into a first fulfilled service request.
However, Nostrant teaches the limitation wherein generating, from the first unfulfilled service request, an unfulfilled artificial intelligence service request and an unfulfilled non-artificial intelligence service request (Nostrant, page 3, paragraph 41; i.e., [0041] In another embodiment, a customer speaks a second trigger command (also referred to as an audio command) such as, "Weather Los Angeles," at 206. In some instances, the audio command may comprise a natural language or spoken word command, such as the audio command at 206. Further, device 210 provides an audio query 224 to private API 230. In particular, audio query 224 is derived from an audio command; according to Detail Description, paragraph 16; A non-artificial intelligence service request is a request that can be responded to without using Al, such as for example performing database lookups or queries); transmitting the unfulfilled non-artificial intelligence service request to a back-end server to fulfill the unfulfilled non-artificial intelligence service request (Nostrant, page 2, paragraph 32; i.e., [0032] Once an API has processed the query data derived from human spoken audio, an API response may be generated; The API response may also be saved and/or paired with the query data and saved in a cache for efficient lookup); combining, with an artificial intelligence proxy, the fulfilled artificial intelligence service request and the fulfilled non-artificial intelligence service request into a first fulfilled service request (Nostrant, page 1, paragraph 3-4; i.e., [0004] receiving audio input for generating a speech signal using at least one microphone communicatively coupled to the intelligent assistant device; and a natural language processor communicatively coupled with the intelligent assistant device that executes logic to perform operations comprising: receiving the audio input from the intelligent assistant device; converting the audio input from speech to a text query; processing the text query using artificial intelligence (AI) logic; determining an Application Programming Interface (API) from a plurality of APis for processing the text query; and transmitting a response from the API to the intelligent assistant device or another device communicatively coupled to the intelligent assistant device for output).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeng to substitute query data from Nostrant for execution command from Maeng to generate a response based on the interpretation of the human spoken audio (Nostrant, page 1, paragraph 2).
However, Wei teaches the limitation wherein which generates a fulfilled non-artificial intelligence service request concurrent with generating the fulfilled artificial intelligence service request (Wei, col 1, lines 32-43; i.e., The process of creating a PIT image of data may be initiated concurrently with or immediately following the generation or receipt of a request for such an image. Where the process of creating a PIT image is 40 initiated concurrently with or following the generation or receipt of a request for such an image; {according to the definition in the Detail Description of non-artificial intelligence service request (paragraph 16) and unfulfilled artificial intelligence (paragraph 17)}).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeng-Nostrant to substitute creation operation from Wei for execution command from Maeng-Nostrant to implementing backup utility 118 without required to have any knowledge of the physical components of a database (Wei, col 2, lines 23-25).
As to claim 2, Maeng-Nostrant-Wei teaches the method as recited in claim 1 wherein the back-end server comprises the artificial intelligence service module (Maeng, page 1, paragraph 12; i.e., [0012] voice receiving unit configured to receive a voice, a communication unit configured to perform communication with an artificial
intelligence (AI) server set to be activated by a preset wake-up word).
As to claim 3, Maeng-Nostrant-Wei teaches the method as recited in claim 1 wherein the unfulfilled artificial intelligence service request is selected from a following service requests type: image modelling, text modelling, forecasting, planning, making recommendations, performing searches, processing speech into service requests, processing audio into service requests, processing video into service requests, processing image into service requests, facial recognition, motion detection, motion tracking, generating audio, generating text, generating image, or generating video (Maeng, page 4, paragraph 56; i.e., [0056] The input unit 120 may include a camera 121 or an image input module for inputting a video signal, a microphone 122 or an audio input module for inputting an audio signal, a user input unit 123 (for example, a touch key, a mechanical key, etc.)).
As to claim 4, Maeng-Nostrant-Wei teaches the method as recited in claim 1 further comprising: 
receiving a second unfulfilled service request from the user interaction application, generating a third unfulfilled service request (Maeng, page 8, paragraph 130; i.e., [0130] when the first device receives a voice including the preset wake-up word and an execution command corresponding to the voice is determined to be executable directly by the first AI device 200a), 
processing the second unfulfilled service request and the third unfulfilled service request using the artificial intelligence module, the back-end server, or both to generate a second fulfilled service request, the second fulfilled service request fulfilling the second unfulfilled service request and the third unfulfilled service request (Maeng, page 7, paragraph 103; page 8, paragraph 131; i.e., [0103] The master electronic device 100 which has received the execution command transmits the execution command to a second AI device 200b which can execute the corresponding execution command. To this end, a list of executable commands (instructions) for all the AI devices existing in the same network area may be stored in the memory of the master electronic device 100; [0131] when the current AI device can process the execution command, the corresponding AI device performs an operation corresponding to the execution command); 
transmitting the second fulfilled service request to the user interaction application (Maeng, page 7, paragraph 103-104; i.e., [0103] The master electronic device 100 which has received the execution command transmits the execution command to a second AI device 200b which can execute the corresponding execution command; [0104] The master electronic device 100 searches for the second AI device 200b which can execute the execution command received from the first AI device 200a based on the list of executable commands); and 
presenting the second fulfilled service request to the user as an audio or visual response on the user device on which the user interaction application is executing (Maeng, figure 2B; page 4, paragraph 51 & 58; i.e., [0051] the operation of the another AI device 200c may be controlled based on a voice command input to the electronic device 100 connected to the specific AI device 200a; [0058] The output unit 150 may include at least one of a display unit 151, an audio output module 152, and an optical output module 154 to generate an output related to visual information, auditory information).
As to claim 5, Maeng-Nostrant-Wei teaches the method as recited in claim 1.  But Maeng-Wei failed to teach the claim limitation wherein the transmitting the unfulfilled artificial intelligence service request to an artificial intelligence service module is performed by an intelligent SDK embedded by the user interaction application.
However, Nostrant teaches the limitation wherein the transmitting the unfulfilled artificial intelligence service request to an artificial intelligence service module is performed by an intelligent SDK embedded by the user interaction application (Nostrant, figure 2; page 2, paragraph 30;  i.e., [0030] data from the string of text will be prepared for delivery to an appropriate application program interface (API). For example, a string of text comprising the query, "What's the weather look like today in Los Angeles, Calif.?" may be processed by the computer system and distributed to a weather API; [0032] Once an API has processed the query data derived from human spoken audio, an API response may be generated; The API response may also be saved and/or paired with the query data and saved in a cache for efficient lookup).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeng-Wei to substitute query data from Nostrant for execution command from Maeng to generate a response based on the interpretation of the human spoken audio (Nostrant, page 1, paragraph 2).
As to claim 7, Maeng-Nostrant-Wei teaches the system as recited in claim 6.  But Maeng-Wei failed to teach the claim limitation wherein the intelligent SDK is separate from the user interaction application.
However, Nostrant teaches the limitation wherein the intelligent SDK is separate from the user interaction application (Nostrant, figure 2; page 2, paragraph 30; i.e., [0030] data from the string of text will be prepared for delivery to an appropriate application program interface (API). For example, a string of text comprising the query, "What's the weather look like today in Los Angeles, Calif.?" may be processed by the computer system and distributed to a weather API).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeng-Wei to substitute query data from Nostrant for execution command from Maeng to generate a response based on the interpretation of the human spoken audio (Nostrant, page 1, paragraph 2).
As to claim 8, Maeng-Nostrant-Wei teaches the system as recited in claim 6.  But Maeng-Wei failed to teach the claim limitation wherein the intelligent SDK further comprises an artificial intelligence proxy, the artificial intelligence proxy configured to facilitate the transmission of the unfulfilled artificial intelligence service request, the fulfilled artificial intelligence service request, the unfulfilled non-artificial intelligence service request, and the fulfilled non-artificial intelligence service request to one or more back-end servers and one or more artificial intelligence service modules.
However, Nostrant teaches the limitation wherein the intelligent SDK further comprises an artificial intelligence proxy, the artificial intelligence proxy configured to facilitate the transmission of the unfulfilled artificial intelligence service request, the fulfilled artificial intelligence service request, the unfulfilled non-artificial intelligence service request, and the fulfilled non-artificial intelligence service request to one or more back-end servers and one or more artificial intelligence service modules (Nostrant, figure 2; page 2, paragraph 30; ; page 1, paragraph 3-4; i.e., [0030] data from the string of text will be prepared for delivery to an appropriate application program interface (API). For example, a string of text comprising the query, "What's the weather look like today in Los Angeles, Calif.?" may be processed by the computer system and distributed to a weather API; [0004] receiving audio input for generating a speech signal using at least one microphone communicatively coupled to the intelligent assistant device; and a natural language processor communicatively coupled with the intelligent assistant device that executes logic to perform operations comprising: receiving the audio input from the intelligent assistant device; converting the audio input from speech to a text query; processing the text query using artificial intelligence (AI) logic; determining an Application Programming Interface (API) from a plurality of APis for processing the text query; and transmitting a response from the API to the intelligent assistant device or another device communicatively coupled to the intelligent assistant device for output).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeng-Wei to substitute query data from Nostrant for execution command from Maeng to generate a response based on the interpretation of the human spoken audio (Nostrant, page 1, paragraph 2).
As to claim 10, Maeng-Nostrant-Wei teaches the system as recited in claim 6 wherein: 
the user interface is configured to receive a second input from the user and output a second response to the user (Maeng, page 4, paragraph 56 & 58; i.e., [0056] The input unit 120 may include a camera 121 or an image input module for inputting a video signal, a microphone 122 or an audio input module for inputting an audio signal, a user input unit 123 (for example, a touch key, a mechanical key, etc.; [0058] The output unit 150 may include at least one of a display unit 151, an audio output module 152, and an optical output module 154 to generate an output related to visual information, auditory information)); 
the machine executable code, responsive to the second input from the user, is further configured to: 
generate a second unfulfilled service request based on the second input (Maeng, page 7, paragraph 103; page 8, paragraph 131; i.e., [0103] The master electronic device 100 which has received the execution command transmits the execution command to a second AI device 200b which can execute the corresponding execution command. To this end, a list of executable commands (instructions) for all the AI devices existing in the same network area may be stored in the memory of the master electronic device 100; [0131] when the current AI device can process the execution command, the corresponding AI device performs an operation corresponding to the execution command); 
generate a third unfulfilled service request based on the second input  (Maeng, page 7, paragraph 103; page 8, paragraph 131; i.e., [0103] The master electronic device 100 which has received the execution command transmits the execution command to a second AI device 200b which can execute the corresponding execution command. To this end, a list of executable commands (instructions) for all the AI devices existing in the same network area may be stored in the memory of the master electronic device 100; [0131] when the current AI device can process the execution command, the corresponding AI device performs an operation corresponding to the execution command); 
process the second unfulfilled service request and the third unfulfilled service request using an artificial intelligence module, a back-end server, or both, to generate a second fulfilled service request, the second fulfilled service request fulfilling the second unfulfilled service request and the third unfulfilled service request (Maeng, page 7, paragraph 103; page 8, paragraph 131; i.e., [0103] The master electronic device 100 which has received the execution command transmits the execution command to a second AI device 200b which can execute the corresponding execution command. To this end, a list of executable commands (instructions) for all the AI devices existing in the same network area may be stored in the memory of the master electronic device 100; [0131] when the current AI device can process the execution command, the corresponding AI device performs an operation corresponding to the execution command); 
transmit the second fulfilled service request to the user interaction application to generate the second response (Maeng, page 7, paragraph 103; page 8, paragraph 131; i.e., [0103] The master electronic device 100 which has received the execution command transmits the execution command to a second AI device 200b which can execute the corresponding execution command. To this end, a list of executable commands (instructions) for all the AI devices existing in the same network area may be stored in the memory of the master electronic device 100; [0131] when the current AI device can process the execution command, the corresponding AI device performs an operation corresponding to the execution command); 
provide the second response to the user (Maeng, figure 2B; page 4, paragraph 51 & 58; i.e., [0051] the operation of the another AI device 200c may be controlled based on a voice command input to the electronic device 100 connected to the specific AI device 200a; [0058] The output unit 150 may include at least one of a display unit 151, an audio output module 152, and an optical output module 154 to generate an output related to visual information, auditory information).
As to claim 14, Maeng-Nostrant-Wei teaches the system as recited in claim 11 wherein: 
the user interface is configured to receive a second input from the user and to provide a second output to the user (Maeng, page 4, paragraph 56 & 58; i.e., [0056] The input unit 120 may include a camera 121 or an image input module for inputting a video signal, a microphone 122 or an audio input module for inputting an audio signal, a user input unit 123 (for example, a touch key, a mechanical key, etc.; [0058] The output unit 150 may include at least one of a display unit 151, an audio output module 152, and an optical output module 154 to generate an output related to visual information, auditory information)); 
the intelligent SDK, responsive to the second input from the user, is further configured to: 
generate a second unfulfilled artificial intelligence service request based on the first input and the second input (Maeng, page 7, paragraph 103; page 8, paragraph 131; i.e., [0103] The master electronic device 100 which has received the execution command transmits the execution command to a second AI device 200b which can execute the corresponding execution command. To this end, a list of executable commands (instructions) for all the AI devices existing in the same network area may be stored in the memory of the master electronic device 100; [0131] when the current AI device can process the execution command, the corresponding AI device performs an operation corresponding to the execution command); 
process the second unfulfilled artificial intelligence service request using an artificial intelligence module to generate a second fulfilled artificial intelligence service request, the second fulfilled artificial intelligence service request capable of fulfilling the first unfulfilled artificial intelligence service request and the second unfulfilled artificial intelligence service request (Maeng, page 7, paragraph 103; page 8, paragraph 131; i.e., [0103] The master electronic device 100 which has received the execution command transmits the execution command to a second AI device 200b which can execute the corresponding execution command. To this end, a list of executable commands (instructions) for all the AI devices existing in the same network area may be stored in the memory of the master electronic device 100; [0131] when the current AI device can process the execution command, the corresponding AI device performs an operation corresponding to the execution command); 
generate the second output from the second fulfilled artificial intelligence service request, the second output responsive to the first input and the second input (Maeng, figure 2B; page 4, paragraph 51 & 58; i.e., [0051] the operation of the another AI device 200c may be controlled based on a voice command input to the electronic device 100 connected to the specific AI device 200a; [0058] The output unit 150 may include at least one of a display unit 151, an audio output module 152, and an optical output module 154 to generate an output related to visual information, auditory information).
As to claim 15, Maeng-Nostrant-Wei teaches the system as recited in claim 11 wherein the user interface is configured to receive a third input from the user and to provide a third output to the user, the intelligent SDK, responsive to the third input from the user, is further configured to determine whether to generate a third unfulfilled artificial intelligence service request based on one of the following: (1) the first input, the second input, and the third input, (2) the second input, and the third input, or (3) the third input (Maeng, figure 2B; page 4, paragraph 51 & 58; i.e., [0051] the operation of the another AI device 200c may be controlled based on a voice command input to the electronic device 100 connected to the specific AI device 200a; [0058] The output unit 150 may include at least one of a display unit 151, an audio output module 152, and an optical output module 154 to generate an output related to visual information, auditory information).

Claim(s) 6 & 11 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 6 & 11 is/are also rejected for similar reasons set forth in claim(s) 1.
Claim(s) 9 & 13 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 3.  Therefore, claim(s) 9 & 13 is/are also rejected for similar reasons set forth in claim(s) 3.
Claim(s) 14 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 10.  Therefore, claim(s) 14 is/are also rejected for similar reasons set forth in claim(s) 10.
Claim(s) 12 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 8.  Therefore, claim(s) 12 is/are also rejected for similar reasons set forth in claim(s) 8.
Claim(s) 16 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 2.  Therefore, claim(s) 16 is/are also rejected for similar reasons set forth in claim(s) 2.

Response to Arguments
Applicant's arguments with respect to claim(s) 1-16 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Listing of Relevant Arts
Butani, U.S. Patent/Pub. No. US 20190269376 A1 discloses concurrently create images and initiated commands.
Koh, U.S. Patent/Pub. No. US 20140167760 A1 discloses concurrently generation of the imaging and command.
Park, Pub. No. US 20070064276 A1 discloses generating an image simultaneously with generate command data.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449